Citation Nr: 9927597	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a kidney disability.

2. Entitlement to service connection for residuals of a 
fracture of the left thumb.

3. Entitlement to service connection for a respiratory 
disability, to include pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1992.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1994 rating decision of the Regional Office (RO) 
which denied the veteran's claims for service connection for 
a kidney disorder, residuals of a fracture of the left thumb, 
and a respiratory condition, to include pulmonary 
tuberculosis.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran apparently had a urinary tract infection in 
service, and this resolved without residual disability.

2. There is no competent medical evidence showing that a 
post-service urinary tract infection is related to 
service, or that the veteran has any current kidney 
disability associated with service.

3. A history of an injury to the thumb was noted on the 
retirement examination in April 1992.

4. The left thumb was found to be normal on the Department of 
Veterans Affairs (VA) examination in 1994.

5. The veteran had a positive PPD test in service, and 
received INH therapy.

6. A respiratory disability, to include pulmonary 
tuberculosis, has not been identified following service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a kidney 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of a fracture of the left thumb.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of a respiratory disability, to include pulmonary 
tuberculosis.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records show that the veteran was seen in 
January 1967 for complaints including fever, chills, back 
pain and burning on urination.  A urinalysis revealed that 
white blood cells were too numerous to count.  A culture grew 
E. coli.  Medication was prescribed.  He was seen the 
following day and was noted to be feeling better.  He was to 
continue the medication.  

The service medical records also disclose that the veteran 
was treated for several upper respiratory infections, as well 
as on at least one occasion, for bronchitis.  He was 
interviewed for a TB skin test reaction in October 1991.  It 
was noted that he had been referred from the immunization 
clinic with a 20 x 13 mm IPPD reaction on a TB skin test.  It 
was reported that he was not coughing up mucous or blood, did 
not have recurrent fevers or sweats, and had not experienced 
an unexplained weight loss.  It was further indicated that he 
had not been exposed to active tuberculosis.  The assessments 
were positive IPPD reactor and IPPD recent converter.  It was 
noted that old, healed pulmonary tuberculosis was suspected.  
The veteran was subsequently treated with INH therapy.  

On a report of medical history in April 1992, in conjunction 
with the retirement examination, the veteran related that he 
had broken his left thumb in 1960.  On clinical examination 
in April 1992, the lungs and chest, genitourinary system and 
the upper extremities were evaluated as normal.  A urinalysis 
was negative for albumin and sugar.  A microscopic evaluation 
of the urine was normal.  

The veteran was seen in a service department facility in 
March 1994.  He complained of blood in his urine four hours 
ago.  It was indicated that after he got home from work, he 
had urinated "(thought dirt)" and then he woke up at 4:00 
A.M., urinated and it hurt.  There was no costovertebral 
angle tenderness.  He related a previous episode in 1967.  A 
urinalysis revealed large occult blood.  Red blood cells were 
too numerous to count.  The diagnosis was urinary tract 
infection, and medication was prescribed.  

A VA examination for pulmonary tuberculosis was conducted in 
April 1994.  The veteran related a history of a positive PPD 
skin test in August 1991.  He was treated with six months of 
INH preventive therapy.  He had no other pulmonary symptoms.  
The veteran complained of occasional dyspnea on exertion.  On 
examination, the chest was symmetrical.  The lung sounds were 
clear to auscultation and percussion.  It was indicated that 
he had a history of exposure to Mycobacteria in 1991.  There 
was no history of active tuberculosis at any time.  No 
structural damage to the lung was noted.  The examiner noted 
that no abnormalities were seen in the lungs or chest wall.  
A pulmonary function study was within normal limits.  A chest 
X-ray study revealed no evidence of active lung disease.  The 
diagnosis was history of positive PPD, for which the veteran 
had received INH preventive therapy.  There was no history of 
active tuberculosis either in the past or at the present 
time.

The veteran was afforded a VA orthopedic examination in May 
1994.  He reported that he injured his left thumb in service.  
He stated that, about fifteen years earlier, while playing 
basketball, the ball struck him on the left thumb.  The thumb 
seemed to have "located at the metacarpophalangeal joint."  
The veteran grasped the thumb and did a self-reduction, as 
best the examiner could determine.  This was followed by some 
swelling, which eventually went away.  No surgery had ever 
been performed on the thumb.  The veteran complained of rare 
discomfort in the thumb.  An examination revealed some 
wasting of the opponens minimus of the left thumb.  This did 
not affect range of motion.  It was indicted that grasping 
objects, strength and dexterity were normal.  The diagnosis 
was normal examination of the functional use of the left 
thumb. 

A VA nephrology examination was conducted in November 1997.  
The examiner reviewed the available records, and noted that a 
urinalysis in "June" 1967 revealed pyuria and a culture 
grew Escherichia coli, sensitive to Tetracycline.  He added 
that the veteran's symptoms resolved.  The examiner also 
stated that a urinalysis on the retirement examination in 
April 1992 was negative.  He also reviewed the veteran's 
treatment at the service department facility in March 1994.  
The veteran denied any passage of stone during that episode 
or further episodes of hematuria.  He admitted to 1-2 
episodes of nocturia nightly.  He also stated that he had a 
slowed urinary flow for 3-4 years.  The veteran denied stones 
or blood in the urine other than the single episode of 
hematuria in 1994.  He also denied any recurrence of flank 
pain subsequent to the 1967 episode of pyelonephritis.  It 
was noted that he had no known calculi.  The pertinent 
diagnoses were episode of pyelonephritis due to Escherichia 
coli in June 1967, uncomplicated; episode of gross hematuria, 
likely due to a urinary tract infection in April 1994 which 
could possibly have been related to a nephrolithiasis; no 
evidence of glomerular problems based on repeated urinalyses 
which are negative for protein; and nocturia.  The examiner 
noted that the veteran's only current symptoms were nocturia 
and slowed urinary stream.  It was unusual for a male to have 
recurrent urinary tract infections without a predisposing 
anatomical problem, such as urethral stricture or valve or 
prostatic hypertrophy.  A urology evaluation was recommended.

On VA genitourinary examination in January 1998, the examiner 
noted that the veteran had a history of a previous urinary 
tract infection and what sounded like possible pyelonephritis 
twenty years ago.  He denied any lethargy, weakness, anorexia 
and weight loss or gain.  He also denied frequency.  
Occasionally, he had hesitancy.  The veteran described a weak 
stream, but no dysuria.  He related that he developed a 
urinary tract infection three years ago and was treated with 
antibiotics.  He had not had a recurrence of this infection.  
He denied any history of renal colic or history of bladder or 
kidney stones.  The veteran also noted that he had bilateral 
flank pain and fevers twenty years earlier.  The examiner 
indicated that it sounded like pyelonephritis.  The veteran 
was not receiving any treatment at that time.  Following an 
examination, it was concluded that the veteran had not had 
any untoward effects of the previous urinary tract 
infections.

A transrectal ultrasound was performed and revealed focal 
areas of low attenuation.  The presence of a neoplastic 
transition could not be excluded.

Subsequently, the examiner prepared an addendum to the 
January 1998 VA examination.  He stated that he had failed to 
list a diagnosis of history of pyelonephritis.  He noted that 
the veteran had undergone a transrectal ultrasound which was 
possibly consistent with carcinoma.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran was treated in service for what subsequent 
examiners characterized as pyelonephritis.  The record 
clearly demonstrates that the veteran's in-service symptoms 
resolved.  In this regard, the Board notes that no 
genitourinary abnormalities were found on the retirement 
examination in April 1992.  In addition, a urinalysis at that 
time was also normal.  The Board concedes that the veteran 
was treated for hematuria in early 1994.  It is significant 
to point out that based on the genitourinary examination in 
January 1998, the examiner diagnosed history of 
pyelonephritis and opined that the veteran had not 
experienced any untoward effects of a urinary tract 
infection.  Clearly, the treatment the veteran received in 
service was for symptoms which were acute and transitory and 
resolved without residual disability.  The evidence 
establishes that there are no current residuals of the 
veteran's in-service symptoms.  

Similarly, with respect to the claim for a fracture of the 
left thumb, the only reference in the service medical records 
to the thumb is contained in a report of medical history at 
the time of the retirement examination in April 1992.  The 
veteran related that he had broken the left thumb in 1960.  
It is significant to point out that there is no indication 
that he ever received treatment for the thumb during service, 
and no abnormalities were found on clinical evaluation at the 
time of the retirement examination.  The Board acknowledges 
that there was a finding of wasting of the opponens minimus 
of the left thumb on the VA examination in May 1994.  
However, the examiner's conclusion was that the left thumb 
was normal, and there was no indication of any functional 
impairment.

In this regard, the Board acknowledges that the veteran 
testified at a hearing at the RO in July 1995 that he had 
injured the left thumb while playing basketball during a 
period of time he was on leave in service.  This is 
consistent with the history he reported on the VA examination 
in May 1994.  He stated that he had not received any 
treatment for the injury, as he had apparently recovered by 
the time his leave ended.  While the veteran is competent to 
testify as to certain events that occurred and symptoms he 
experienced, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's history, 
however, is inconsistent with his own statements made at the 
time of his retirement from service.  Thus, even if the Board 
were to concede that the veteran sustained an injury to the 
left thumb in service (an event which is not confirmed by the 
service medical records), the fact remains that there is no 
competent medical evidence showing that there is any current 
disability attributable to such injury.  

Finally, with respect to the claim for service connection for 
a respiratory disorder, to include pulmonary tuberculosis, 
the Board readily concedes that the veteran received INH 
therapy following a positive skin test in October 1991.  The 
fact remains, however, that no lung abnormalities have been 
documented either during service or at any time thereafter.  
In this regard, the Board notes that the lungs and chest were 
normal on the retirement examination in April 1992.  In 
addition, when the veteran was examined by the VA in April 
1994, the examiner commented that the veteran had no history 
of active tuberculosis.  In addition, he specifically noted 
that no abnormalities were seen in the lungs or chest wall.

Thus, the record in this case fails to establish that the 
veteran currently has a kidney disorder, residuals of a 
fracture of the left thumb, or a respiratory disability, to 
include pulmonary tuberculosis.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski,  3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claims 
for service connection for a kidney disability, residuals of 
a fracture of the left thumb and a respiratory disability, to 
include pulmonary tuberculosis are not well grounded.



ORDER

Service connection for a kidney disability, residuals of a 
fracture of the left thumb or a respiratory disability, to 
include pulmonary tuberculosis, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

